Citation Nr: 0300687	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection 
for a right shoulder disability.

(The issue of entitlement to service connection for a 
right shoulder disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from March 1981 to July 
1981, and from June 1985 to June 1988.  In addition, he 
has several periods of unverified active duty for 
training.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

As set forth in the decision below, the Board has 
determined that new and material evidence to reopen the 
previously denied claim for entitlement to service 
connection for a right shoulder disability has been 
submitted.  However, the Board is undertaking additional 
development on the issue of entitlement to service 
connection for a right shoulder disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at § 19.9(a)(2)).  When development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After providing the notice and 
reviewing any response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right shoulder disability, in a November 1998 rating 
decision.  The veteran was notified of that decision, and 
of his appellate rights and procedures in November 1998.

2.  In November 1998, the veteran filed a notice of 
disagreement.  The RO responded with a statement of the 
case in October 1999.  The veteran was provided with 
notice of the statement of the case, and instructions and 
procedures for perfecting his appeal in October 1999.  The 
veteran did not perfect his appeal within the time allowed 
for such action.

3.  The additional evidence received since the November 
1998 rating decision is new, relevant, and directly 
relates to the claim of service connection for a right 
shoulder disability.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying entitlement 
to service connection for a right shoulder disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for a right shoulder disability is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002).  This law redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service 
connection for a right shoulder disability.  No additional 
evidence is required to make a determination in this case 
and, hence, any failure to comply with VCAA requirements 
as to this issue would not be prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The RO denied service connection for a right shoulder 
disability in November 1998 on the basis that the veteran 
had not provided new and material evidence sufficient to 
reopen the previously denied claim for a right shoulder 
disability rendered by the Board in November 1990.  The 
Board's decision was predicated on the fact that the 
medical evidence of record did not establish an 
etiological relationship between the veteran's currently 
diagnosed right shoulder disability and references to 
treatment for a right shoulder injury during a period of 
inactive duty for training.  The Board noted that service 
medical records during a period of active service 
following the period of inactive duty for training did not 
demonstrate the presence of a chronic right shoulder 
condition.  Finally, the Board held that a finding of 
residual right shoulder disability reported in a VA 
examination report dated in November 1988, immediately 
following the veteran's discharge from active service, was 
not supported by contemporaneous clinical medical evidence 
of record.  The RO, in its November 1998 rating decision, 
indicated that medical evidence documenting continued 
treatment for a right shoulder condition was insufficient 
to reopen this claim.

The veteran was notified of this decision and his 
procedural and appellate rights by a November 1998 letter.  
He submitted a notice of disagreement in November 1998, to 
which the RO responded with the issuance of a statement of 
the case in October 1999.   He was provided with notice of 
the statement of the case, and instructions and procedures 
for perfecting his appeal in October 1999.  However, the 
veteran did not perfect his appeal.

Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002).  However, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 
Vet. App 145 (1991).  When determining whether the 
evidence is new and material, VA must determine whether 
new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991); and 
if the claim is reopened, the VA must determine whether 
VA's duty to assist has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined 
as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
However, these regulations are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as this claim to 
reopen was filed in February 2000.

The veteran attempted to reopen his previously denied 
claim in February 2000.  In an October 2001 supplemental 
statement of the case, the RO reopened the previously 
denied claim.  The Board is under a legal duty in such a 
case to determine if there was new and material evidence 
to reopen the claim, regardless of the RO's action.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the instant case, the Board finds that statements 
rendered by the veteran's private treating physician, 
Keith D. Starkweather, M.D., in June 2001 and June 2002 
provide a sufficient basis to reopen the previously denied 
claims.  These statements reflect the physician's expert 
medical opinion that the veteran's currently manifested 
right shoulder disability is etiologically related to his 
active service.  In pertinent part, Dr. Starkweather 
states in his June 2001 statement:

I feel very comfortable in saying that 
this is a clear relation to his 
military service injury suffered back 
in 1984.  He had an intake physical 
examination when he joined the 
military, which revealed no evidence of 
right shoulder problems, and he had no 
previous history of right shoulder 
problems.  Then, in 1984 he began to 
complain of right shoulder pain.  I 
have seen the documentation in his 
records beginning in 1984 with multiple 
treatments of physical therapy, 
injections, anti-inflammatories, 
profiles, etc, that have been applied 
to the right shoulder.  Therefore, I 
feel very confident in stating that 
this is a military related injury and 
should be treated as such.

In June 2002, Dr. Starkweather further opined:

[A]gain, it has been my opinion after 
discussing this with [the veteran] that 
this is a service connected disability 
as he injured his shoulder when he was 
in the military.  The exact injury 
occurred during a physical training 
routine where he was doing push-ups and 
pull-ups and he felt something pop in 
his right shoulder.  At that point in 
time, he sought medical care, underwent 
physical therapy and anti-inflammatory 
medications, et cetera.  Certainly, 
this history is consistent with what we 
have seen with his shoulder and also 
consistent with a service connected 
disability.

This evidence now contains medical evidence of an 
etiological link between the veteran's active service and 
his currently manifested right shoulder disability.  Thus, 
this evidence is significant enough that it must be 
considered in order to fairly decide the merits of the 
claim.

Thus, the Board finds that evidence submitted since the 
November 1998 decision provides a basis to reopen this 
claim.

However, there is a significant gap in the physician's 
recitation of the veteran's medical history.  After noting 
the history of the 1984 injury and following treatment, 
Dr. Starkweather next states that the veteran underwent 
surgery at VA in 1998 for his right shoulder condition.  
Magnetic Resonance Imaging (MRI) was conducted in 2001, 
and the veteran was found to have a torn rotator cuff.  
Finally, the physician notes that the veteran currently 
presents with complaints of a chronically painful right 
shoulder.  Moreover, Dr. Starkweather also observes that 
the veteran works as a gas pipe fitter and does a lot of 
heavy lifting.  Hence, the Board finds that further 
development is required to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to 
service connection for a right shoulder disability.  
However, as indicated above, the Board finds that 
additional development is required as to this issue.  The 
issue of entitlement to service connection for a right 
shoulder disability will be the subject of a later 
decision after completion of additional development, and 
after notice of development has been given and any 
response to the development has been reviewed.


ORDER

The previously denied claim for entitlement to service 
connection for a right shoulder disability is reopened.  
To that extent only, the claim is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

